10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 3:16-cV-O4288-.]SC Document 103 Filed 10/26/18 Page 1 of 2

DENNIS J. HERRERA, stare Bar #139669

City Attomey

CHERYL ADAMS, State Bar #164194
Chief,Trial Deputy

RENEE E. ROSENBLIT, State Bar #304983
Deputy City Attorney

Fox Plaza '

1390 Market Street, Sixth Floor

San Francisco, California 94102-5408
Telephone: (415) 554-3853

Facsimile: (415) 554-3 837

E-Mail: renee.rosenblit@sfcityatty.org

Attorneys for Defendants

MILTON BLISS, et al.
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SCANVINSKI JEROME HYMES, Case No. l6-cv~04288 JSC
Plaintiff, DECLARATION OF HARRY S. STERN IN
SUPPORT OF DEFENDANTS’ MOTION TO
vs. CONTINUE TRIAL DATE
MILTON BLISS, et al. Trial Date: December 3, 2018
Attached Document: Exhibit A
Defendants.

 

 

 

 

l, Harry S. Stern, declare as folloWs:

l. l am an attorney licensed to practice in California. l represent Scott Neu in a pending
felony criminal casc, People v. Neu, Case No. 16004103. The criminal complaint alleges violations of
Penal Code sections 147, 149, 422, and 673.

2. l am informed and understand that my client is a defendant in this civil case, Which is
scheduled for trial on December 3, 2018, and that he Will be called to testify in his defense against the

plaintiff s claims.

D€Clal`€ Of Hal‘t'y S. Stel'l'l ISO MO¥. tO COntinu€ l c:\users\akelly\appdata\local\microsoft\windows\tcmporary
CaSC NO. l6~CV-04288 JSC intemet fxles\content.outlook\ukpa9sgu\01314392.docx

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:16-cV-O4288-.]SC Document 103 Filed 10/26/18 Page 2 of 2

3. As lead counsel for Mr. Neu in his criminal case, it continues to be my opinion that
requiring Mr. Neu to testify in this civil case While his criminal case is pending is fundamentally
unfair, and asserting the Fifth Amendment Will not prevent this unfairness First, it is not possible for
me to anticipate all of the types of information that Will provide the prosecutors With some “linl< in the
chain of evidence” needed for his criminal case. See Hojjfman v. United States, 341 U.S. 479, 486
(1951). Second, it is my understanding that the jury in his civil case may draw an adverse inference
from his assertion of the Fifth Amendment.

4. In the event Mr. Neu is called to testify at the trial in his civil lawsuit, l intend to advise
my client to invoke his Fifth Amendment privilege With respect to any question that may potentially
implicate him in his criminal case. This includes, but is not limited to, questions about the allegations
in the criminal complaint; complaints by inmates and any internal affairs investigations; any prior
statements; circumstances surrounding the termination of his employment; SFSD policies related to
use of force; and any questions implying he has a propensity for violence or other bad character.

5. On December l4, 2018, the California Superior Court in Which Mr. Neu’s criminal
matter is pending Will hold a hearing on a motion to dismiss the criminal charges against him. This
motion is not a routine pretrial motion. Rather, l\/Ir. Neu intends to move the court to dismiss his
criminal charges under Arizona v. Youngblood, 488 U.S. 51 (1988), and Calz`form'a v. Trombez‘z‘a, 467
U.S. 479 (1984), based on credible allegations of destruction of evidence. If granted, the motion Will
result in a full dismissal of the charges against Mr. Neu. l intend to file the motion in the corning
Weeks for the December 14, 2018 hearing date. Attached hereto as Exhibit A is a true and correct
copy of the California Superior Court calendar for l\/lr. Neu’s case reflecting the December 14, 2018
hearing date.

I declare under penalty of perjury under the laws of the United States that the preceding

declaration is true, and that this declaration Was executed on October 2 §§ 2018 at San Francisco,

California. W

D€Clar€ OfHaI`I'y S. St€l'n ISO MOt. tO COntinu€ 2 c:\users\akelly\appdata\local\microsoft\windows\temporary
CaS€ NO. 16-CV-04288 JSC intemet files\content.outlook\ukpa9sgu\0l3l4392.docx

